Citation Nr: 0724714	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The claims on appeal were last before the Board in October 
2006 when they were remanded for further development.  That 
development has now been completed and these claims are now 
ready for appellate consideration.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a low back disability and a psychiatric disorder were 
last denied in a November 1994 rating decision on the grounds 
that these disorders were not shown to have been incurred in 
service or otherwise shown to be attributable to service, and 
no appeal was initiated from that rating decision. 
 
2.  Evidence received since the November 1994 denial is new 
and material for the claim of entitlement to service 
connection for a low back disability, in that relates to 
establishing that the veteran injured his back in service and 
raises a reasonable possibility of substantiating this claim.

3.  Evidence received since the November 1994 denial is not 
new and material for the claim of entitlement to service 
connection for a psychiatric disorder, to include depression, 
in that it does not relate to establishing that this 
disability was incurred in service or is otherwise 
attributable to service and does not raise a reasonable 
possibility of substantiating this claim.

4.  A chronic low back disability was not manifest during 
service, degenerative disc disease of the lumbar spine was 
not manifest in the first post-service year, and it is not 
shown that any current low back disability is related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006). 

2.  New and material evidence has been received since the 
November 1994 rating decision, and the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R.  
§ 3.156(a) (2006).

3.  New and material evidence has not been received since the 
November 1994 rating decision, and the claim of entitlement 
to service connection for a psychiatric disorder, to include 
depression, is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006). 

4.  Service connection for a low back disability is not 
established.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined. 
 
VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in September 2003 and December 2006. 
 
During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion. 
 
No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues. 
 
The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In the present case, 
the mandates of Kent have been satisfied with respect to the 
veteran's application to reopen his previously denied and 
final claims for service connection.  In particular, the RO 
has informed the veteran that he had been previously denied 
service connection for the claimed disabilities by a prior 
unappealed rating decision because the evidence of record 
failed to show that these disabilities were incurred in 
service or were otherwise attributable to service.  The RO 
has also informed the veteran of what evidence would qualify 
as new and material and of the information and evidence 
necessary to substantiate his claims of entitlement to 
service connection.  Accordingly, the RO properly informed 
the veteran of the reasons for the previous denial and of 
what evidence would be necessary to establish his application 
to reopen the claims on appeal. 
 
The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, although the veteran received sufficient VCAA 
notification, it was not provided in a timely fashion.  
Nonetheless, any possible prejudice due to the timing of 
adequate notice was cured by subsequent readjudication of the 
issue on appeal in a May 2007 Supplemental Statement of the 
Case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine).   
 
It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aformentioned letters when they generally advised the veteran 
to send the RO any evidence in his possession that would 
substantiate his claims. 
 
The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all 
identified and obtainable private records.  The Board notes 
that the veteran indicated treatment with Dr. Green, as well 
as at Providence Hospital, Napa State Mental Hospital, and 
Kaiser Hospital; however, the veteran did not provide VA with 
enough information, such as an address for these entities, to 
allow VA to make a request for these records.  As such, VA 
has complied with the VCAA to the extent possible in this 
regard.  See 38 C.F.R. § 3.159(c)(1)(i) (2006).  Similarly, 
although the veteran has stated that he received treatment at 
the Oakland, California, VA medical center, the RO was unable 
to obtain these records from this facility as they do not 
exist.  This is also in compliance with current regulations.  
See 38 C.F.R. § 3.159(c)(2) (2006).  The veteran has not 
indicated the presence of any other outstanding relevant 
records, and he has not requested VA's assistance in 
obtaining any other evidence. 
 
The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service. 38 C.F.R. § 3.159 
(2006).  There is no competent medical evidence of record 
that suggests that of the veteran incurred his claimed 
disabilities in service or that these disabilities are 
otherwise related to service.  Moreover, with respect to his 
claim of entitlement to service connection for a psychiatric 
disorder, to include depression, his application to reopen is 
denied hereinbelow.  Accordingly, an examination is not 
necessary to decide the claims on appeal. 
 
Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.
Laws and Regulations

New and Material

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.   
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 
 
The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2006)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in December 2002); consequently, the current version of 
§ 3.156 applies.  38 C.F.R. § 3.156(a) (2006). 
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 
 
In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.



Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 
 
Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 
 
In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

New and Material

In November 1994 the veteran's claims of entitlement to 
service connection for a low back disability and a 
psychiatric disorder were denied.  The evidence at the time 
showed that the veteran had low back pain and was diagnosed 
as having depression, but did not indicate that these 
disabilities were incurred in service or were otherwise 
related to service.

Since the November 1994 rating decision, the RO has received 
numerous pieces of evidence.  In particular the RO received 
medical records from Colleen C. Lyons, M.D., the Carson Tahoe 
Hospital, and the RO obtained the veteran's VA medical center 
records.  These records show continued treatment for a low 
back disability and depression, but do not relate these 
disabilities to the veteran's period of service.  The veteran 
also submitted numerous personal statements to the effect 
that he injured his low back during an in-service fight with 
a fellow soldier while he was stationed in Italy.  

The Board finds the evidence submitted since the November 
1994 rating decision is not new and material with respect to 
the claim of entitlement to service connection for a 
psychiatric disorder.  With respect to the medical evidence 
submitted since this rating decision, the evidence is neither 
new nor material.  The evidence is duplicative in that it 
merely shows continued treatment for depression.  Likewise, 
it is not material because it does not relate this disability 
to service.  It merely shows current treatment and whether 
the veteran is currently diagnosed a having depression not 
what needs to be established to reopen this claim.  
Accordingly, with respect to the claim of entitlement to 
service connection for depression, the evidence received 
since the November 1994 rating decision is duplicative and 
irrelevant.  It thus does not qualify as new and material and 
cannot raise a reasonable possibility of sustaining this 
claim.

With respect to the veteran's claim of entitlement to service 
connection of a low back disability, the Board finds that the 
evidence is new and material.  The veteran has stated, for 
the first time, that he was involved in a fight with a fellow 
soldier while in service and stationed in Italy and that he 
injured his back in this fight resulting in treatment of some 
form of low back injury.  This assertion is within the scope 
of the veteran's competency and is presumed to be credible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, 
this evidence new and material because it relates to the 
unestablished fact of an in-service event or injury and the 
claim of entitlement to service connection for a low back 
disability is reopened.  

Service Connection for a Low Back Disability

While the veteran's claim of entitlement to service 
connection for a low back disability has been reopened, to 
establish service connection the evidence must relate the 
veteran's currently diagnosed low back disability to service 
or show that it manifest to a compensable degree within one 
year of his discharge from service.  As aforementioned, the 
veteran has stated that he injured his back during an in-
service fight with a fellow soldier and that he received 
treatment for this injury.  The veteran's service medical 
records are silent with respect to this treatment.  Moreover, 
the veteran's December 1945 separation examination indicates 
that he had a normal musculoskeletal system upon discharge.  
The earliest medical evidence regarding a low back disability 
appears in a March 1988 VA medical center record.  Treatment 
records from both VA and private entities show continued 
treatment for a low back disability, particularly 
degenerative disc disease of the lumbar spine, but do not 
attribute this disability to the veteran's period of service.  
Accordingly, because the evidence does not show in-service 
incurrence of a low back disability, attribute the veteran's 
currently diagnosed low back disability to service or 
otherwise relate this disability to service, the claim of 
entitlement to service connection on a direct basis for a low 
back disability must be denied.  Likewise, because the 
evidence does not show that a low back disability manifested 
to a compensable degree within one year of the veteran's 
discharge from service, service connection on a presumptive 
basis must be denied. 

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his low back disability are not competent medical 
evidence.  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability, and the claim is reopened.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include depression, and the application to 
reopen is denied.

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


